Title: To George Washington from Brigadier General Charles Scott, 15 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] 15th October 1778
          
          As a Considerable Number of the Carolina Mens times of Inlistment is now expierd and others that will Shortly be so, I have thaught it proper to Send the whole of them up to Camp, in order to be Replaced by others whos inlistments are of a longer Duration—this matter brings to my memory a conversation between my self and some of Colo. Blands Regt Whos times also expier the first of December. my being Well Acquainted with their faithfull Services and the loss the armey would Sustain, I was led to mention to them their Reinlisting. when to my great satisfaction a Considerable Number of them informd me that could they have leave to git home by the first of December And there Remain untill the Spring that they would Chearfully inguage for the War. some fiew whos parents have died since they have been in the Service are Obligd to take care of the famaly, and cant come out Again. But could they have this indulgance I can venture to say that at least two thirds of them will inguage again. my being Acquainted with this matter and thaught it an object worthey of attention I have taken the liberty to mention it to Your Excy and hope it will meet Your approbation. if it Should and Your Excy think proper Majr Jameson will Wait on You for Instructions. I mention the majr Mearly  
            
            
            
            because I know he can do more with the men than any other officer. he has pretty Generally Commd’d the Regt, they look up to him for Justice being don them Which he has ever Carfully attended to. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        